DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-9, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 20120308211 A1 to Xu et al (“Xu”) and US 10631029 B1 to Nijim et al. (“Nijim”).
As to claim 1, Xu teaches a method for automatically preparing personalized video presentations, comprising the steps of: initiating a provision of a personalized video presentation for a first viewer (¶0006); providing a raw video presentation, wherein said raw video presentation includes at least one designated replacement slot (¶0046, to image, video, text, graphic insertion or overlays, audio files can be replaced or inserted to further personalize the video); receiving viewer data related to the first viewer (¶0006, a personalized system that combines user-supplied data and digital visual images or stored archival stock video footage and popular music works of the last century to generate a personalized life story documentary movie.  The personalized system gathers input from the user, such as age, gender, and allows the user to upload personal digital images, video, and other electronic files); identifying at least one personalizing video content clip which relates to the viewer data, wherein said at least one personalizing video content is not a part of the raw video presentation but is associated with said at least one designated replacement slot (¶0055, dynamic scripting can be used to facilitate the integration of multiple streams through non-static alteration of the template video; where in dynamic scripting the delays for every stream can be made functions of the metadata or parameters of the personalizing components, allowing the real-time video synthesis to correctly render.  The metadata can carry personalized information that relates to how to locate segments/frames for insertion, replacement or overlay; and, how to determine the length of insertion, replacement or overlay, and how to determine the appearance of the insertion and replacement),  and assembling the personalized video presentation, wherein the step of assembling includes overwriting anything in said at least one designated replacement slot with said at least one personalizing video content clip  (¶0056, locate segments/frame for insertion, replacement, or overlay.  With the metadata, the user can change the location of replacement as well as the time.  Where this method is employed, dynamic scripting can allow overlay insertion to be defined as a function of the metadata allowing dynamic registration to occur in addition to temporal integration.  For example, each personalized video can have metadata that defines the type of object (i.e., square vs.  round box) where the replacement or overlay will take place). Xu does not teach wherein the viewer data relates to at least a current mood state of the first viewer and collecting viewing feedback data, wherein viewing feedback data includes at least biofeedback data relating to at least a change in the current mood state from the first viewer.  Nijim teaches wherein the viewer data relates to at least a current mood state of the first viewer and collecting viewing feedback data, wherein viewing feedback data includes at least biofeedback data relating to at least a change in the current mood state from the first viewer (Fig. 2, Col. 3, ll. 32-38, Col. 10, 41-60).   In view of the teachings of Nijim, it would have been obvious before the effective filing date of the invention to modify the teachings of Xu.  The suggestion/motivation would be to receive attributes of at least one human subject from one or more sensors as part of identifying recommended content items for display.

As to claim 2, Xu and Nijim teaches the method of claim 1, additionally comprising the step of collecting viewing feedback data and applying at least one weight to a relationship between said at least one personalizing video content clip and the viewer data based on the viewing feedback data  (Xu, ¶0048, more user-friendly system a video script for consumption by a video rendering system can be generated automatically using an interface program.  The interface program would create a unique script by combining the user specific information parsed from a GUI presented to the user with a base or template script.  The interface program would use information from the GUI input to set a collection of pre-defined variables or parameters of the application as well as generate user-specific code for including or excluding particular sections or effects.  One method for setting the variables needed by the user created script is to generate a separate file that simply contains variable assignment statements written in the video scripting language.  This file is then incorporated into the user created script using an import/include type command). 
As to claim 3, Xu and Nijim teaches the method of claim I, wherein step of initiating is performed following the receipt of a request for a personalized video presentation (Xu, ¶0028, There can be a graphical user interface (GUI) that prompts (and enables) a practitioner to insert information in order to, for example, modify ranges, sizes, or qualities of a feature).
As to claim 4, Xu and Nijim teaches the method of claim 1, wherein in said raw video presentation, said at least one designated replacement slot includes a generic base scene clip (Xu, ¶0054, includes generic data components (video, audio, image, text, metadata) and functional scripts that define how these data components will be combined together to generate a personalized script).
As to claim 6, see the rejection of claim 1.
As to claim 7, see the rejection of claim 2.
As to claim 8, see the rejection of claim 3.
As to claim 9, see the rejection of claim 4.
As to claim 11, see the rejection of claim 6.
As to claim 12, see the rejection of claim 7.
As to claim 13, see the rejection of claim 8.
As to claim 14, Xu and Nijim teaches the method of claim 13, wherein the at least one personalizing video content clip and said at least one designated replacement slot with which the at least one personalizing video content clip is associated include an action point which enables the at least one personalizing video content clip to be properly synchronized in said at least one designated replacement slot during the step of assembling (Nijim, Col. 7, line 15-Col. 8, line 8).
As to claim 15, Xu and Nijim teaches the method of claim 14, additionally comprising the step of initiating a provision of a personalized video presentation for a first viewer, wherein step of initiating is performed following the receipt of a request for a personalized video presentation (Xu, ¶0028, There can be a graphical user interface (GUI) that prompts (and enables) a practitioner to insert information in order to, for example, modify ranges, sizes, or qualities of a feature).
As to claim 16, Xu and Nijim teaches the method of claim 1, wherein the at least one personalizing video content clip and said at least one designated replacement slot with which the at least one personalizing video content clip is associated include an action point which enables the at least one personalizing video content clip to be properly synchronized in said at least one designated replacement slot during the step of assembling (Nijim, Col. 7, line 15-Col. 8, line 8).
As to claim 17, Xu and Nijim teaches the system of claim 6, wherein the at least one personalizing video content clip and said at least one designated replacement slot with which the at least one personalizing video content clip is associated include an action point which enables the at least one personalizing video content clip to be properly synchronized in said at least one designated replacement slot during the step of assembling (Nijim, Col. 7, line 15-Col. 8, line 8).


Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Nijim and further in view of US 20120311649 A1 to Patten et al. (“Patten”).

As to claim 5, Xu and Nijim teaches the method of claim 1, Xu does not teach additionally comprising a data point weighting system, wherein said data point weighting system is employed during the step of identifying to measure the relationship between said at least one personalizing video content clip and the viewer data.  Patten teaches additionally comprising a data point weighting system, wherein said data point weighting system is employed during the step of identifying to measure the relationship between said at least one personalizing video content clip and the viewer data (¶0189). In view of the teachings of Patten, it would have been obvious before the effective filing date of the invention to modify the teachings of Xu and Nijim.  The suggestion/motivation would be selecting possible media based on the information of the users.  

As to claim 10, see the rejection of claim 5.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421